[exhibit1002001.jpg]
Service Agreement No. 43827 Revision No. 3 FTS-1 SERVICE AGREEMENT THIS
AGREEMENT is made and entered into this 29 day of October, 2015, by and between
COLUMBIA GULF TRANSMISSION, LLC ("Transporter") and DELTA NATURAL GAS COMPANY,
INC., STANTON DIVISION ("Shipper"). WITNESSETH: That in consideration of the
mutual covenants herein contained, the parties hereto agree as follows: Section
1. Service to be Rendered. Transporter shall perform and Shipper shall receive
the service in accordance with the provisions of the effective FTS-1 Rate
Schedule and applicable General Terms and Conditions of Transporter's FERC Gas
Tariff, Third Revised Volume No. 1 ("Tariff"), on file with the Federal Energy
Regulatory Commission ("Commission"), as the same may be amended or superseded
in accordance with the rules and regulations of the Commission herein contained.
The maximum obligations of Transporter to deliver gas hereunder to or for
Shipper, the designation of the points of delivery at which Transporter shall
deliver or cause gas to be delivered to or for Shipper, and the points of
receipt at which the Shipper shall deliver or cause gas to be delivered, are
specified in Appendix A, as the same may be amended from time to time by
agreement between Shipper and Transporter, or in accordance with the rules and
regulations of the Commission. Section 2. Term. Service under this Agreement
shall commence as of November 1, 2015, and shall continue in full force and
effect until October 31, 2020. Shipper and Transporter agree to avail themselves
of the Commission's pre-granted abandonment authority upon termination of this
Agreement, subject to any right of first refusal Shipper may have under the
Commission's Regulations and Transporter's Tariff. Section 3. Rates. Shipper
shall pay the charges and furnish the Retainage as described in the above-
referenced Rate Schedule, unless otherwise agreed to by the parties in writing
and specified as an amendment to this Service Agreement. Transporter may agree
to discount its rate to Shipper below Transporter's maximum rate, but not less
than Transporter's minimum rate. Such discounted rate may apply to: (a)
specified quantities (contract demand or commodity quantities); (b) specified
quantities above or below a certain level or all quantities if quantities exceed
a certain level; (c) quantities during specified time periods; (d) quantities at
specified points, locations, or other defined geographical areas; (e) that a
specified discounted rate will apply in a specified relationship to the
quantities actually transported (i.e., that the reservation charge will be
adjusted in a specified relationship to quantities actually transported); and
(f) production and/or reserves committed by the Shipper. Section 4. Notices.
Notices to Transporter under this Agreement shall be addressed to it at 5151 San
Felipe, Suite 2500, Houston, Texas 77056, Attention: Customer Services and
notices to Shipper shall be addressed to it at Delta Natural Gas Company, Inc.,
Stanton Division, 3617 Lexington Road, Winchester, KY 40391, Attention: Brian
Ramsey, until changed by either party by written notice. Section 5. Superseded
Agreements. This Service Agreement supersedes and cancels, as of the effective
date hereof, the following Service Agreement(s): FTS-1 No. 43827, Revision No.
2.



--------------------------------------------------------------------------------



 
[exhibit1002002.jpg]
DELTA NATURAL GAS COMPANY, INC., STANTON DIVISION COLUMBIA GULF TRANSMISSION,
LLC By Brian Ramsey By Edgar Trillo Title Vice President-Trans&Gas Supply Title
Director Date October 29, 2015 Date October 19, 2015



--------------------------------------------------------------------------------



 
[exhibit1002003.jpg]
Primary Receipt Points Begin Date End Date Measuring Point No. Measuring Point
Name Maximum Daily Quantity (Dth/day) Recurrence Interval November 1, 2015
October 31, 2020 2700010 CGT-RAYNE 860 1/1 - 12/31 Primary Delivery Points Begin
Date End Date Measuring Point No. Measuring Point Name Maximum Daily Quantity
(Dth/day) Recurrence Interval November 1, 2015 October 31, 2020 801 GULF-LEACH
860 1/1 - 12/31 Transportation Demand Begin Date End Date Transportation Demand
Dth/day Recurrence Interval November 1, 2015 October 31, 2020 860 1/1 - 12/31
Appendix A to Service Agreement No. 43827 Under Rate Schedule FTS-1 between
Columbia Gulf Transmission, LLC ("Transporter") and Delta Natural Gas Company,
Inc., Stanton Division ("Shipper") Revision No. 3



--------------------------------------------------------------------------------



 
[exhibit1002004.jpg]
The Master List of Interconnects ("MLI") as defined in Section 1 of the General
Terms and Conditions of Transporter's Tariff is incorporated herein by reference
for purposes of listing valid secondary interruptible receipt points and
delivery points. Transporter and Shipper have mutually agreed to the following
maximum or minimum pressure commitments: _____ Yes __X__ No (Check applicable
blank) Transporter and Shipper have mutually agreed to a Regulatory
Restructuring Reduction Option pursuant to Section 33 of the General Terms and
Conditions of Transporter's FERC Gas Tariff. _____ Yes __X__ No (Check
applicable blank) Shipper has a contractual right of first refusal equivalent to
the right of first refusal set forth from time to time in Section 4 of the
General Terms and Conditions of Transporter's FERC Gas Tariff. _____ Yes __X__
No (Check applicable blank) This Service Agreement covers interim capacity sold
pursuant to the provisions of General Terms and Conditions Section 4. Right of
first refusal rights, if any, applicable to this interim capacity are limited as
provided for in General Terms and Conditions Section 4. DELTA NATURAL GAS
COMPANY, INC., STANTON DIVISION COLUMBIA GULF TRANSMISSION, LLC By Brian Ramsey
By Edgar Trillo Title Vice President-Trans&Gas Supply Title Director Date
October 29, 2015 Date October 19, 2015



--------------------------------------------------------------------------------



 
[exhibit1002005.jpg]
Service Agreement No. 43828 Revision No. 3 FTS-1 SERVICE AGREEMENT THIS
AGREEMENT is made and entered into this 29 day of October, 2015, by and between
COLUMBIA GULF TRANSMISSION, LLC ("Transporter") and DELTA NATURAL GAS COMPANY,
INC., CUMBERLAND DIVISION ("Shipper"). WITNESSETH: That in consideration of the
mutual covenants herein contained, the parties hereto agree as follows: Section
1. Service to be Rendered. Transporter shall perform and Shipper shall receive
the service in accordance with the provisions of the effective FTS-1 Rate
Schedule and applicable General Terms and Conditions of Transporter's FERC Gas
Tariff, Third Revised Volume No. 1 ("Tariff"), on file with the Federal Energy
Regulatory Commission ("Commission"), as the same may be amended or superseded
in accordance with the rules and regulations of the Commission herein contained.
The maximum obligations of Transporter to deliver gas hereunder to or for
Shipper, the designation of the points of delivery at which Transporter shall
deliver or cause gas to be delivered to or for Shipper, and the points of
receipt at which the Shipper shall deliver or cause gas to be delivered, are
specified in Appendix A, as the same may be amended from time to time by
agreement between Shipper and Transporter, or in accordance with the rules and
regulations of the Commission. Section 2. Term. Service under this Agreement
shall commence as of November 1, 2015, and shall continue in full force and
effect until October 31, 2020. Shipper and Transporter agree to avail themselves
of the Commission's pre-granted abandonment authority upon termination of this
Agreement, subject to any right of first refusal Shipper may have under the
Commission's Regulations and Transporter's Tariff. Section 3. Rates. Shipper
shall pay the charges and furnish the Retainage as described in the above-
referenced Rate Schedule, unless otherwise agreed to by the parties in writing
and specified as an amendment to this Service Agreement. Transporter may agree
to discount its rate to Shipper below Transporter's maximum rate, but not less
than Transporter's minimum rate. Such discounted rate may apply to: (a)
specified quantities (contract demand or commodity quantities); (b) specified
quantities above or below a certain level or all quantities if quantities exceed
a certain level; (c) quantities during specified time periods; (d) quantities at
specified points, locations, or other defined geographical areas; (e) that a
specified discounted rate will apply in a specified relationship to the
quantities actually transported (i.e., that the reservation charge will be
adjusted in a specified relationship to quantities actually transported); and
(f) production and/or reserves committed by the Shipper. Section 4. Notices.
Notices to Transporter under this Agreement shall be addressed to it at 5151 San
Felipe, Suite 2500, Houston, Texas 77056, Attention: Customer Services and
notices to Shipper shall be addressed to it at Delta Natural Gas Company, Inc.,
Cumberland Division, 3617 Lexington Road, Winchester, KY 40391, Attention: Brian
Ramsey, until changed by either party by written notice. Section 5. Superseded
Agreements. This Service Agreement supersedes and cancels, as of the effective
date hereof, the following Service Agreement(s): FTS-1 No. 43828, Revision No.
2.



--------------------------------------------------------------------------------



 
[exhibit1002006.jpg]
DELTA NATURAL GAS COMPANY, INC., CUMBERLAND DIVISION COLUMBIA GULF TRANSMISSION,
LLC By Brian Ramsey By Edgar Trillo Title Vice President-Trans&Gas Supply Title
Director Date October 29, 2015 Date October 19, 2015



--------------------------------------------------------------------------------



 
[exhibit1002007.jpg]
Primary Receipt Points Begin Date End Date Measuring Point No. Measuring Point
Name Maximum Daily Quantity (Dth/day) Recurrence Interval November 1, 2015
October 31, 2020 2700010 CGT-RAYNE 1,836 1/1 - 12/31 Primary Delivery Points
Begin Date End Date Measuring Point No. Measuring Point Name Maximum Daily
Quantity (Dth/day) Recurrence Interval November 1, 2015 October 31, 2020 801
GULF-LEACH 1,836 1/1 - 12/31 Transportation Demand Begin Date End Date
Transportation Demand Dth/day Recurrence Interval November 1, 2015 October 31,
2020 1,836 1/1 - 12/31 Appendix A to Service Agreement No. 43828 Under Rate
Schedule FTS-1 between Columbia Gulf Transmission, LLC ("Transporter") and Delta
Natural Gas Company, Inc., Cumberland Division ("Shipper") Revision No. 3



--------------------------------------------------------------------------------



 
[exhibit1002008.jpg]
The Master List of Interconnects ("MLI") as defined in Section 1 of the General
Terms and Conditions of Transporter's Tariff is incorporated herein by reference
for purposes of listing valid secondary interruptible receipt points and
delivery points. Transporter and Shipper have mutually agreed to the following
maximum or minimum pressure commitments: _____ Yes __X__ No (Check applicable
blank) Transporter and Shipper have mutually agreed to a Regulatory
Restructuring Reduction Option pursuant to Section 33 of the General Terms and
Conditions of Transporter's FERC Gas Tariff. _____ Yes __X__ No (Check
applicable blank) Shipper has a contractual right of first refusal equivalent to
the right of first refusal set forth from time to time in Section 4 of the
General Terms and Conditions of Transporter's FERC Gas Tariff. _____ Yes __X__
No (Check applicable blank) This Service Agreement covers interim capacity sold
pursuant to the provisions of General Terms and Conditions Section 4. Right of
first refusal rights, if any, applicable to this interim capacity are limited as
provided for in General Terms and Conditions Section 4. DELTA NATURAL GAS
COMPANY, INC., CUMBERLAND DIVISION COLUMBIA GULF TRANSMISSION, LLC By Brian
Ramsey By Edgar Trillo Title Vice President-Trans&Gas Supply Title Director Date
October 29, 2015 Date October 19, 2015



--------------------------------------------------------------------------------



 
[exhibit1002009.jpg]
Service Agreement No. 43829 Revision No. 3 FTS-1 SERVICE AGREEMENT THIS
AGREEMENT is made and entered into this 29 day of October, 2015, by and between
COLUMBIA GULF TRANSMISSION, LLC ("Transporter") and DELTA NATURAL GAS COMPANY,
INC. ("Shipper"). WITNESSETH: That in consideration of the mutual covenants
herein contained, the parties hereto agree as follows: Section 1. Service to be
Rendered. Transporter shall perform and Shipper shall receive the service in
accordance with the provisions of the effective FTS-1 Rate Schedule and
applicable General Terms and Conditions of Transporter's FERC Gas Tariff, Third
Revised Volume No. 1 ("Tariff"), on file with the Federal Energy Regulatory
Commission ("Commission"), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission herein contained.
The maximum obligations of Transporter to deliver gas hereunder to or for
Shipper, the designation of the points of delivery at which Transporter shall
deliver or cause gas to be delivered to or for Shipper, and the points of
receipt at which the Shipper shall deliver or cause gas to be delivered, are
specified in Appendix A, as the same may be amended from time to time by
agreement between Shipper and Transporter, or in accordance with the rules and
regulations of the Commission. Section 2. Term. Service under this Agreement
shall commence as of November 1, 2015, and shall continue in full force and
effect until October 31, 2020. Shipper and Transporter agree to avail themselves
of the Commission's pre-granted abandonment authority upon termination of this
Agreement, subject to any right of first refusal Shipper may have under the
Commission's Regulations and Transporter's Tariff. Section 3. Rates. Shipper
shall pay the charges and furnish the Retainage as described in the above-
referenced Rate Schedule, unless otherwise agreed to by the parties in writing
and specified as an amendment to this Service Agreement. Transporter may agree
to discount its rate to Shipper below Transporter's maximum rate, but not less
than Transporter's minimum rate. Such discounted rate may apply to: (a)
specified quantities (contract demand or commodity quantities); (b) specified
quantities above or below a certain level or all quantities if quantities exceed
a certain level; (c) quantities during specified time periods; (d) quantities at
specified points, locations, or other defined geographical areas; (e) that a
specified discounted rate will apply in a specified relationship to the
quantities actually transported (i.e., that the reservation charge will be
adjusted in a specified relationship to quantities actually transported); and
(f) production and/or reserves committed by the Shipper. Section 4. Notices.
Notices to Transporter under this Agreement shall be addressed to it at 5151 San
Felipe, Suite 2500, Houston, Texas 77056, Attention: Customer Services and
notices to Shipper shall be addressed to it at Delta Natural Gas Company, Inc.,
3617 Lexington Road, Winchester, KY 40391, Attention: Brian Ramsey, until
changed by either party by written notice. Section 5. Superseded Agreements.
This Service Agreement supersedes and cancels, as of the effective date hereof,
the following Service Agreement(s): FTS-1 No. 43829, Revision No. 2.



--------------------------------------------------------------------------------



 
[exhibit1002010.jpg]
DELTA NATURAL GAS COMPANY, INC. COLUMBIA GULF TRANSMISSION, LLC By Brian Ramsey
By Edgar Trillo Title Vice President-Trans&Gas Supply Title Director Date
October 29, 2015 Date October 19, 2015



--------------------------------------------------------------------------------



 
[exhibit1002011.jpg]
Primary Receipt Points Begin Date End Date Measuring Point No. Measuring Point
Name Maximum Daily Quantity (Dth/day) Recurrence Interval November 1, 2015
October 31, 2020 2700010 CGT-RAYNE 1,682 1/1 - 12/31 Primary Delivery Points
Begin Date End Date Measuring Point No. Measuring Point Name Maximum Daily
Quantity (Dth/day) Recurrence Interval November 1, 2015 October 31, 2020 801
GULF-LEACH 1,682 1/1 - 12/31 Transportation Demand Begin Date End Date
Transportation Demand Dth/day Recurrence Interval November 1, 2015 October 31,
2020 1,682 1/1 - 12/31 Appendix A to Service Agreement No. 43829 Under Rate
Schedule FTS-1 between Columbia Gulf Transmission, LLC ("Transporter") and Delta
Natural Gas Company, Inc. ("Shipper") Revision No. 3



--------------------------------------------------------------------------------



 
[exhibit1002012.jpg]
The Master List of Interconnects ("MLI") as defined in Section 1 of the General
Terms and Conditions of Transporter's Tariff is incorporated herein by reference
for purposes of listing valid secondary interruptible receipt points and
delivery points. Transporter and Shipper have mutually agreed to the following
maximum or minimum pressure commitments: _____ Yes __X__ No (Check applicable
blank) Transporter and Shipper have mutually agreed to a Regulatory
Restructuring Reduction Option pursuant to Section 33 of the General Terms and
Conditions of Transporter's FERC Gas Tariff. _____ Yes __X__ No (Check
applicable blank) Shipper has a contractual right of first refusal equivalent to
the right of first refusal set forth from time to time in Section 4 of the
General Terms and Conditions of Transporter's FERC Gas Tariff. _____ Yes __X__
No (Check applicable blank) This Service Agreement covers interim capacity sold
pursuant to the provisions of General Terms and Conditions Section 4. Right of
first refusal rights, if any, applicable to this interim capacity are limited as
provided for in General Terms and Conditions Section 4. DELTA NATURAL GAS
COMPANY, INC. COLUMBIA GULF TRANSMISSION, LLC By Brian Ramsey By Edgar Trillo
Title Vice President-Trans&Gas Supply Title Director Date October 29, 2015 Date
October 19, 2015



--------------------------------------------------------------------------------



 